PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/268,700
Filing Date: 6 Feb 2019
Appellant(s): Sur, Rajesh



__________________
T. Scott Moore
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/22/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/28/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
As a preliminary note and as pointed out in the interview summary mailed 7/29/21, there is an error in Appellant's Fig. 11 wherein the inputs and outputs of both buck-boost regulator circuits 1000/1100 are all shorted together.  No corrected drawing has been received.  The invention is understood to be directed toward a pair of parallel buck-boost regulator circuits for the summation of currents as explained in paragraph [0125] of the specification.  That is, the inputs of both buck-boost regulator circuits 1000/1100 are understood to be connected together exclusive of the outputs.  And the outputs of both buck-boost regulator circuits 1000/1100 are understood to be connected together exclusive of the inputs.  The above rejections are framed according to Examiner's interpretation of Fig. 11.  Appellant has not contested Examiner's interpretation of Fig. 11.

Beginning on page 5 of the Appeal Brief and with specific reference to claims 1 and 9, Appellant argues that Parakulam et al. is not analogous to the claimed invention, and therefore is not prior art to the claimed invention for the purposes of an obviousness determination.  Examiner maintains that the claimed invention has less to do with the particulars of an aerosol delivery device and more to do with buck-boost regulator circuits for powering an aerosol delivery device and more specifically with the particulars of a pair of parallel-connected buck-boost regulator circuits.  The Parakulam et al. reference was classified in USPC 323/259 which is concerned with buck-boost circuits.  The Parakulam et al. 

Beginning on page 6 of the Appeal Brief, Appellant argues that Parakulam is in a different field of endeavor and points out the various complexities of the Parakulam et al. circuit.  Examiner introduced the Parakulam et al. reference merely to show that multiple parallel buck-boost regulator circuits were know in the art for converting power (col 10, lns 1-3)  That the Parakulam et al. circuit may be complex as Appellant argues is not seen to preclude the aforementioned insight.  Examiner maintains that the Parakulam et al. reference is within the field of endeavor.  Appellant argues that Parakulam is in a vastly different Patent Office classification than that of the pending application and points out that the claimed invention is assigned to class 392 (Electric resistance heating devices), subclass 404 (handheld).  However, the claimed invention is also assigned to CPC H02M3/1582 which is concerned with buck-boost circuits.  The Parakulam et al. reference is likewise assigned to the same CPC H02M3/1582 which is concerned with buck-boost circuits.  Examiner maintains that the classifications are not vastly different.  Appellant argues that the pending claims clearly have different structures and functions as compared to Parakulam.  Again, Examiner introduced the Parakulam et al. reference merely to show that multiple parallel buck-boost regulator circuits were know in the art for converting power (col 10, lns 1-3).  That the Parakulam et al. circuit may be complex is not seen to preclude the aforementioned insight.  Examiner's combination does not rely on any specific buck-boost structure from the Parakulam et al. reference.  The Parakulam et al. reference is cited merely to teach that multiple duplicate parallel 

Continuing on page 6 of the Appeal Brief, Appellant argues that Parakulam is not reasonably pertinent.  Again, Examiner introduced the Parakulam et al. reference merely to show that multiple parallel buck-boost regulator circuits were know in the art for converting power (col 10, lns 1-3).  The claimed invention is directed toward converting power.  Examiner maintains that Parakulam et al. is reasonably pertinent to the problem addressed in the pending claims. 

Beginning on page 7 of the Appeal Brief, Appellant argues the Examiner erred in combining Jeong and Parakulam.  Again Appellant points out the complexities of the Parakulam et al. reference.  Again, Examiner maintains that the Parakulam et al. reference was introduced merely to show that multiple parallel buck-boost regulator circuits were know in the art for converting power (col 10, lns 1-3).  That the Parakulam et al. circuit may be complex as Appellant argues is not seen to preclude the aforementioned insight.  That the Parakulam et al. circuit may operate at different scales of magnitude as Appellant argues is not seen to preclude the aforementioned insight.  Appellant argues against Examiner's proposed motivation of more flexibility in controlling the output power because Jeong desires a constant output.  That the Jeong circuit desires a constant output and may be power by a battery (described in paragraph [0002]) is precisely why one would seek more flexibility in controlling the output (i.e. to compensate for an input which will necessarily vary as the battery is charged and discharged).  This point is seen to be explicitly made by Jeong at paragraph [0005] where flexibility is needed to maintain an output in the face of varying battery conditions.  In fact the overall nature of the 
The Jeong disclosure is not seen to preclude a desire for redundancy as Appellant further argues.  In any event, Examiner further pointed to the supporting body of cited prior art (as noted in previous Office Actions) showing additional examples of multiple buck-boost regulation circuits.  Wu et al. (8,896,279) Fig. 7, for example, shows multiple parallel buck-boost regulator circuits which may be desirable for low cost and heat dissipation (col 2, ln 55).  Or in other words, multiple, redundant, parallel, relatively low-power components may be less costly and, therefore, more desirable than one big relatively high-power component.  This point was made in previous office actions which Appellant does not appear to contest.  Nevertheless, Examiner maintains that the combination of Jeong and Parakulam et al. is proper with flexibility and/or redundancy being reasonable motivations.
Previous Office Actions have summarized the supporting body of cited prior art.  In addition to the relied upon Parakulam et al. reference and the aforementioned Wu et al. reference, Ikriannikov (8,716,991) Fig. 6 also shows parallel buck-boost regulator circuits.  The Parakulam et al. reference is by no means an isolated example of multiple parallel buck-boost regulator circuits.  Appellant has not previously or currently acknowledged or addressed the cited body of prior art.

Beginning on page 8 of the Appeal Brief and with specific reference to claims 5 and 13, Appellant argues that Examiner erred in finding that Jeong in view of Parakulam discloses keeping the second high-side power switch on and the second low-side power switch off.  This argument ignores the functionality of Appellant's own invention.  The claimed invention is not directed toward a buck regulator circuit.  Rather the claimed invention is directed toward a buck-boost regulator circuit in buck mode (see claim 1, for example).  One of ordinary skill would not reasonably interpret the last clause of claim 5 to mean that signals are supplied to unconditionally keep the second high-side power switch 

Beginning on page 9 of the Appeal Brief and with specific reference to claims 7 and 15, Appellant argues that the Examiner erred in combining Jeong and Parakulam to teach the sum of the respective higher currents is provided to the aerosol production component.  In fact, Appellant's arguments are a repeat of the flexibility and redundancy arguments with have already been addressed above with respect to claims 1 and 9.
In any event, the result of Examiner's combination is that the aerosol production component is supplied from the outputs of two buck-boost regulator circuits.    Referring again to Jeong Fig. 1, Examiner's combination consists of two buck-boost regulator circuits 100, coupled in parallel.  Coupled 

Beginning on page 10 of the Appeal Brief, Appellant argues that the Examiner erred in finding claims 4 and 12 unpatentable over Jeong in View of Parakulam, and further in view of Data Sheet.  There are no arguments that are specifically directed toward claims 4 and 12.   Appellant merely repeats the arguments related to claims 1 and 9 which have been addressed above. Examiner maintains that the rejections to claims 4 and 12 are proper.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        
Conferees:
/Menatoallah Youssef/SPE, Art Unit 2849 
                                                                                                                                                                                                      /JENNY L WAGNER/TQAS, Technology Center 2800            
                                                                                                                                                                                            Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal